DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 April 2021 has been entered.
Status of Claims
Applicant has amended claims 1, 2, 7-9, 12-14.  No claims have been added or canceled.  Claim 11 was canceled prior to previous office action. Thus, claims 1-10 and 12-15 remain pending in this application. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments and amendments filed on 15 April 2021 with respect to
rejections of claims 1-10 and 12-15 under U.S.C. § 112(b),
rejections of claims 1-5 under 35 U.S.C. § 103 as being unpatentable over Kim et al (US Pub. No. 2011/0307388 A1) in view of Marcus et al (US Pub. No. 2012/0289188 A1).
rejections of claim 6 under 35 U.S.C. § 103 as being unpatentable over Kim in view of Marcus, in further view of Deibert et al (US Pub. No. 2008/0172317 A1),
rejections of claims 7-10, 12, 13 and 15 under 35 U.S.C. § 103 as being unpatentable over Kim in view of Sato et al (US Pub. No. 2014/0038548 A1), in further view of Mo et al
rejections of claim 14 under 35 U.S.C. § 103 as being unpatentable over Kim in view of Sato, in further view of Mo in further view of Carlson et al (US Pub. No. 2012/0109818 A1).
have been fully considered.  Amendments to claims have been entered.
Examiner acknowledges amendments to claims to overcome claim objections and 35 U.S.C. § 112(b) rejections. However, amendments are not totally effective.  See revised claim objections and § 112(b) rejections below. 
Applicant's arguments filed with respect to claims regarding the 35 U.S.C. § 103 rejections have been fully considered but they are moot in view of new ground(s) of rejection. 
If, in the opinion of the Applicant, a telephone conference would expedite the prosecution of the subject application, the Applicant is encouraged to contact the undersigned Examiner at the phone number listed below. 
Claim Objections
Claims 1, 7 and 12 are objected to because the claims appear to convey two methods (claims 7 and 12) parallel to the system of claim 1.  However, the claim limitations do not explicitly recite such.
If the Applicant wishes to claim a method, he should use words similar to: 
“A method of purchasing products from web browsing capable device using a mobile payment platform installed on a mobile payment device, the method comprising:
browsing, using a web browsing capable device in communication with a world wide web, an online store;
selecting, using the web browsing capable device, a product to be purchased from the online store;
receiving payment information, by the web browsing capable device, for the selected product to be purchased from the online store;
… (other method steps)”	
a system, he should use words similar to: 
“A system for purchasing products from web browsing capable device using a mobile payment platform installed on a mobile payment device, the system comprising:

a web browsing capable device in communication with a world wide web to make purchases online at an online store, the web browsing capable device not having mobile payment capability and not having usable securely stored payment information;
a server connected to the web browsing capable device;
a mobile payment device having a secure element or emulation software to emulate a secure element storing payment information, the mobile payment device connected to the web browsing capable device through the server 
the system performing the method steps of:
browsing, using a web browsing capable device in communication with a world wide web, an online store;
selecting, using the web browsing capable device, a product to be purchased from the online store;
receiving payment information, by the web browsing capable device, for the selected product to be purchased from the online store;
… (other method steps)”	

Correction is required.
Claim 7 is objected to because it appears the claims mean to convey something similar to “purchasing products from web browsing capable device using a mobile payment platform installed on a mobile payment device”; however, this is not clearly indicated.  Further, the preamble indicates “a mobile payment”, but none of the limitations specifically recites a “mobile payment”.  The last three limitations do recite a “payment response”.  Although the payment response may be referring the “mobile payment”, this is not evident in that the payment response is not sent from the “mobile payment device
Claim 7 is objected to because in the limitations:
sending the payment information from the server to the mobile payment device;
confirming an authorization request on the mobile payment device;
there appears to be a step missing in regards to where the authorization comes from.  See related § 112(b) rejections.
Claim 12 is objected to because the limitations:
sending a payment request from the web browsing capable device to the server in response to the payment information;
and:
sending a payment response from the server to the web browsing capable device in response to the authorization request from the mobile payment device;
would be better written:
sending a payment request from the web browsing capable device to the server in response to receiving the payment information;
and:
sending a payment response from the server to the web browsing capable device in response to receiving the authorization request from the mobile payment device.
Correction is requested.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7-10 and 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 7 is vague and indefinite because it appears the claims mean to convey something similar to “purchasing products from web browsing capable device using a mobile payment platform installed on a mobile payment device”; however, this is not clearly indicated.  Further, the preamble indicates “a mobile payment”, but none of the limitations specifically recites a “mobile payment”.  The last three limitations:
sending a payment response including the authorization request from the server to the web browsing capable device;
sending the payment response from the server to the online merchant through the web browsing capable device; and
sending information from the payment response received by the online merchant from the mobile payment device to a payment network.
do recite a “payment response”.  Although the payment response may be referring the “mobile payment”, this is not evident in that the payment response is not sent from the “mobile payment device”.
In order to overcome this rejection, Applicant needs to indicate how the mobile payment is tied into the claim limitations.  Correction is required.
Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The limitations:
sending the payment information from the server to the mobile payment device;
confirming an authorization request on the mobile payment device;

Claim 12 is vague and indefinite because it appears the claims mean to convey something similar to “purchasing products from an online store using web browsing capable device using a mobile payment platform installed on a mobile payment device”; however, this is not clearly indicated.  Further, the preamble indicates “a mobile payment method”, but none of the limitations specifically recites how the mobile payment is made.  The last three limitations:
sending a payment response from the server to the web browsing capable device in response to the authorization request from the mobile payment device;
sending the payment response from the web browsing capable device to the online store; and
sending an authorization request from the online store to a payment network in response to receiving the payment response from the web browsing capable device.
do recite a “payment response” and an “authorization request from the online store”. Although the payment response or the authorization request the may be referring the “mobile payment method” (emphasis on “mobile”), this is not evident in that the payment response and the authorization request is not sent from the “mobile payment device”. 
In order to overcome this rejection, Applicant needs to indicate how the mobile payment method is tied into the claim limitations.  Correction is required.
Claim 12 is vague and indefinite in that, in the limitations:
sending an authorization request from the mobile payment device to the server in response to the payment request;
sending a payment response from the server to the web browsing capable device in response to the authorization request from the mobile payment device;
sending the payment response from the web browsing capable device to the online store; and
sending an authorization request from the online store to a payment network in response to receiving the payment response from the web browsing capable device.
It is no clear how the “authorization” in the first limitation is tied to the “authorization” in the last limitation; the antecedent issue is not clear.  
To overcome this rejection, the Applicant should indicate “a first authorization” and “a second authorization” if that is indeed what the Applicant means to claim.  Correction is required.
Claim 15 is vague and indefinite in that the term “the interface” lacks antecedent basis. For purposes of examination, the term will be interpreted as “an interface”.  Correction is required.
Moreover, the Examiner finds that because particular claims are rejected as being indefinite under 35 U.S.C. § 112(b), it is impossible to properly construe claim scope at this time (See Honeywell International Inc. v. ITC, 68 USPQ2d 1023, 1030 (Fed. Cir. 2003) “Because the claims are indefinite, the claims, by definition, cannot be construed.”). However, in accordance with MPEP § 2173.06 and the USPTO’s policy of trying to advance prosecution by providing art rejections even though the claims are indefinite, the claims are construed and the art is applied as much as practically possible.
Claims 2-6, 8-10 and 13-15 are rejected by way of dependency on a rejected independent claim.
The art rejections below are in view of the 112(b) rejections stated above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-5, 7-10, 12, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Paraskeva et al (US Pub. No. 2013/0275308 A1) in view of Maeng (US Patent No. 10,853,783 B1).
Regarding claim 1, Paraskeva teaches system for verifying electronic transactions, the system comprising a first computer, a second computer and a payment gateway server, the first computer operable by a user to initiate a purchasing transaction (Applicant’s web browsing capable device), the purchasing transaction being processed by the payment gateway server in communication with the first computer, wherein the payment gateway server is operable to communicate with the second computer, the second computer operable by the user to confirm that the purchasing transaction was initiated by the user [0002]. The system could be one where the second computer is a portable device (Applicant’s mobile payment device) [Id.].  He teaches:
a web browsing capable device in communication with a world wide web to make purchases online at an online store – [0121];
a server connected to the web browsing capable device – [0002] and [0018];
a mobile payment device includes a mobile payment capability having a secure element or emulation software to emulate a secure element securely storing payment information, the mobile payment device connected to the web browsing capable device through the server to provide payment for the online purchase – [0020], [0023], [0024]
the mobile payment device associated with the web browsing capable device by a mobile identity – [0018], [0020] and [0063]; and 
wherein the online store is connected to a payment network to exchange payment messages therewith upon receiving an authorization request from the mobile device through the web browsing capable device – [0063].
Paraskeva does not explicitly disclose:
the web browsing capable device not having mobile payment capability and not having usable securely stored payment information.

However, Maeng teaches an environment for mobile wallet transactions which includes mobile wallet provider, mobile wallet management system, mobile wallet, online store, user, computing device, and mobile device which includes mobile wallet, payment elements, browser, storage device, processor, and secure element [col. 1 line 65-col. 2 line 4].  He teaches a mobile wallet management system which includes a database of mobile wallets issued by mobile wallet provider [col. 3 lines 4-10]. An entry in the database may include an identifier of a mobile wallet (Applicant’s mobile identity), a location of the mobile wallet, an owner of the mobile wallet, items in the mobile wallet, and balances of the items in the mobile wallet [Id.].
He teaches a user interacting with an online store using browser on a computing device, wherein the computing device (Applicant’s web browsing capable device) accesses a mobile wallet resident on a separate mobile device [col. 3 lines 24-36].  Although the computing device as disclosed by Maeng does not explicitly recite a “web browsing capable device not having mobile payment capability and not having usable securely stored payment information”, Maeng teaches limitation in that the computing device does not provide mobile payment capability.  Examiner cites Applicant’s specification [pages 8 and 9], which recites:
PC 14 can be any browser capable device such as a desktop computer, a laptop computer, a tablet computer, mobile phone (or smart phone), self-checkout kiosk, etc. to browse products of the online store. In this case, PC 14 is or mobile payment is either incapable of mobile payment undesirable from that specific device. System 10 enables emphasis added)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Paraskeva’s disclosure to include a computing device accessing a mobile wallet on a separate mobile device as taught by Maeng because one would have recognized that providing such access improves the system and makes the system cost effective.
Regarding claim 2, Paraskeva teaches the authorization request as including a payment token generated by the mobile payment capability – [0019], [0020] and [0024].
Regarding claim 3, Paraskeva teaches the mobile payment device as including an app which will ask the user to click a button to command payment and connect to the server, the mobile payment device associated with the web browsing capable device by the mobile identity – [0056], [0065] and [0071].  Paraskeva does not explicitly disclose a mobile identifier.
However, Maeng teaches an identifier of a mobile wallet [col. 3 lines 4-10] as discussed in the rejection of claim 1.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Paraskeva’s disclosure to include using an identifier of a mobile wallet as taught by Maeng because it automates the purchasing process and makes the purchasing process easier.
Regarding claim 4, Paraskeva teaches the mobile payment device as being connectable to the server through an internet link – [0100].
Regarding claim 5, Paraskeva teaches the mobile payment device being registered to the server with a mobile identity prior to the purchase – [0077] and [0087].
Regarding claim 7, Paraskeva teaches system for verifying electronic transactions, the system comprising a first computer, a second computer and a payment gateway server, the first computer operable by a user to initiate a purchasing transaction (Applicant’s web browsing capable device), the purchasing transaction being processed by the payment gateway server in communication with the first computer, wherein the payment gateway server is operable to communicate with the second computer, the second computer operable by the user to confirm that the purchasing transaction was initiated by the user [0002]. The system could be one where the second computer is a portable device (Applicant’s mobile payment device) [Id.].  He teaches:
providing a web browsing capable device … – [0002], [0013],“first computer”, [0020], [0046] and [0121];
providing a mobile payment device having a mobile identity and mobile payment capability including at least one mobile payment platform purchase – [0013] “the second computer operable by a second user to authorize receipt of the payment transaction. The system could be one where the second computer is a portable device” [0018], [0020], [0023], [0024] and [0063];
providing a server connectable to the web browsing capable device and the mobile payment device – [0002], [0012]-[0021] and [0018], [0125] “application server” and [0127];
browsing an online store using the web browsing capable device in communication with a world wide web – [0045], [0046], [0073], [0102] “on-line retailers”. [0115] and [0121];
selecting, using the web browsing capable device, product to be purchased from the online store – [0012], [0015], [0016], [0069] and [0082];
receiving payment information, by the web browsing capable device, for the selected product to be purchased from the online store – [0020], [0024], [0046], [0063] and [0082];
connecting the web browsing capable device to the server – [0014], [0015], [0016]
sending a payment request from the web browsing capable device to the server, the payment request including the payment information – [0020], [0024], [0046], [0063] and [0082];
identifying the mobile payment device using the mobile identity – [0013] and [0020];
determining that the mobile identity indicates that the mobile payment device is associated with the web browsing capable device – [0013] and [0020];
connecting the server to the mobile payment device – [0014], [0015] and [0016];
sending the payment information from the server to the mobile payment device – [0018], [0020], [0024], [0046];
confirming an authorization request on the mobile payment device – [0013], [0015] and [0016];
sending the authorization request to the server from the mobile payment device – [0063], [0064], [0074];
sending a payment response including the authorization request from the server to the web browsing capable device – [0007], [0009], [0012], [0015] and [0016];
sending the payment response from the server to the online merchant through the web browsing capable device – [0015], [0016], [0024], [0027] [0052], [0063], [0073] and [0074]; and
sending information from the payment response received by the online merchant from the mobile payment device to a payment network – [0025] and [0046].
Paraskeva does not explicitly disclose:
providing a web browsing capable device not having a usable mobile payment platform (emphasis added).
However, Maeng teaches a user interacting with an online store using browser on a computing device, wherein the computing device (Applicant’s web browsing capable device) 
Regarding claim 8, Paraskeva teaches sending the mobile identity to the server in the payment request – [0020], [0024] and [0067]. 
Regarding claim 9 and 13, Paraskeva teaches registering the mobile payment device with the server – [0087].
Regarding claim 10, Paraskeva teaches the step of registering the mobile payment device as including setting up an account, assigning the mobile identity to the mobile device, and storing the mobile identity on the server – [0087].
Claim 12, in view of §112(b) rejections, is substantially similar to claim 7 wherein the combination of Paraskeva and Maeng teaches the limitations.  Accordingly, this claim is rejected for the same reasons.
Regarding claim 15, Paraskeva teaches the step of sending an authorization request to a payment network as including the server providing the interface with the payment network – see at least [0016], [0058] and [0116].
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Paraskeva in view of Maeng, in further view of Deibert et al (US Pub. No. 2008/0172317 A1).
Regarding claim 6, neither Paraskeva nor Maeng explicitly discloses the server as including a timer to establish a time window in which a session with the mobile payment device must occur.
However, Deibert teaches mobile phone payment systems and methods with a disabling feature [0006].  One method comprises entering a predetermined timeout time into a mobile phone, where the mobile phone comprises a contactless element that is configured to be read by a contactless reader in an access device [0007]. The method also includes executing a disabling the mobile payment application after the predetermined timeout time has elapsed [Id.]. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Paraskeva’s disclosure to include disabling the mobile payment application after the predetermined timeout time has elapsed as taught by Deibert in order to prevent an unauthorized person might using an unauthorized reader to "sniff" data from a contactless card when the contactless card is not being used in a transaction – Deibert [0004].
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Paraskeva in view of Maeng, in further view of Carlson et al (US Pub. No. 2012/0109818 A1).
Regarding claim 14, neither Paraskeva nor Maeng explicitly discloses the step of providing the server with a mobile identity associated with the mobile payment device as including storing the mobile identity associated with the user information, retrieving the mobile identity corresponding to the user information from login by the web browsing capable device, and sending the mobile identity from the web browsing capable device to the server with the payment request.
However, Carlson teaches a third party payment system in which a user can enroll by creating an account and can register a plurality of payment devices with the account [0005]. He teaches receiving, on a communication interface, information associated with a user through a first communication channel from a mobile device, accessing, on a database coupled to the server computer, a user account associated with the information, retrieving, from the database, payment data associated with a payment account registered with the user account, and sending, through the communication interface, the payment data associated with the selected payment account to the mobile device [0009]. The user account is stored in a memory element coupled to the server compute [Id.].
Kim’s disclosure to include retrieving, from the database, payment data associated with a payment account and sending the payment data associated with the selected payment account to the mobile device as taught by Carlson in order to make the system flexible to the user’s needs.
Conclusion
The prior art of record and not relied upon is considered pertinent to Applicant’s disclosure:
Phillips et al:  “BARCODE-TRIGGERED PAYMENT METHOD AND SYSTEM”, (US Pub. No. 2016/0155112 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD J BAIRD whose telephone number is (571)270-3330.  The examiner can normally be reached on 7 am to 3:30 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice.
If Applicant wishes to correspond to the Examiner via email, Applicant needs to file an AUTHORIZATION FOR INTERNET COMMUNICATIONS IN A PATENT APPLICATION form.  The form may be downloaded at
https://www.uspto.gov/sites/default/files/documents/sb0439.pdf
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/EDWARD J BAIRD/Primary Examiner, Art Unit 3692